DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 11/06/2017. On 11/24/2017, Applicant filed a substitute Specification, which has been accepted. The claims submitted on 11/06/2017 and 11/24/2017 are identical, therefore no amendments to the claims have been made. Claims 1-10 are pending and have been examined.
Applicant is reminded that 37 CFR 1.121 specifies the manner of making amendments in applications, and notes that “[a]mendments in applications, other than reissue applications, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made.”

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/06/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a neuromorphic computing system. None of the prior arts, either alone or in combination, teaches the following limitations:
...a sensing circuit, coupled to the synapse array, configured to sense voltage values and current values on the column lines; and a processing circuit coupled to the switching circuit and the sensing circuit and configured to: electrically connecting a particular column line in the column lines to the first terminal by using the switching circuit; obtain a first voltage value from the particular column line by using the sensing circuit when the particular column line is electrically connected to the first terminal; electrically connect the particular column line to the second terminal by using the switching circuit; obtain a second voltage value from the particular column line by using the sensing circuit when the particular column line is electrically connected to the second terminal; estimate a sum-of-product sensing value according to a voltage difference between the first voltage value and the second voltage value.

Independent Claim 6 is directed to a current estimation method of a neuromorphic computing system. None of the prior arts, either alone or in combination, teaches the following limitations:
...electrically connecting a particular column line in the column lines to the first terminal by using the switching circuit; obtaining a first voltage value from the particular column line by using the sensing circuit when the particular column line is electrically connected to the first terminal; electrically connecting the particular column line to the second terminal by using the switching circuit; obtaining a second voltage value from the particular column line by using the sensing circuit when the particular column line is electrically connected to the second terminal; estimating a sum-of-product sensing value according to a voltage difference between the first voltage value and the second voltage value by using the processing circuit.



Kim et al. (“A Functional Hybrid Memristor Crossbar-Array/CMOS System for Data Storage and Neuromorphic Applications”) teaches a high-density, fully operational hybrid crossbar/CMOS system. [cited but not relied upon] 
SAXENA (US 2015/0278682 A1) teaches a memory controlled circuit system with a weight update circuit. [cited but not relied upon]
Hasan et al. (“Enabling Back Propagation Training of Memristor Crossbar Neuromorphic Processors”) teaches the implementation of back-propagation based training of memristor crossbar circuits. [cited but not relied upon]
BUCHANAN et al. (US 2018/0075337 A1) teaches a neuron circuit that includes a memristor and first and second current mirrors. [cited but not relied upon]

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1 and 6, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125